 
Exhibit 10.18
 

 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”), effective March 2, 2010 (the
“Effective Date”), is made between KL Energy Corp., a Nevada corporation (the
“Company"), having its principal place of business at 306 East Saint Joseph
Street Suite 200 Rapid City, South Dakota  57701, and Steve Corcoran
("Consultant"), of 2919 Falls Drive, Rapid City SD 57702.
 
In consideration of the Company retaining Consultant to provide consulting
services for the Company, the parties agree as follows:
 
1.      General Understanding
Consultant hereby agrees to provide the services (the “Services”) as requested
from time to time by the Board of Directors of the Company (the “Board”).  The
Board shall authorize the specific projects and the related tasks to be
performed by Consultant under this Agreement. Consultant will perform the
Services at (a) the Consultant’s principal place of business. The Consultant
will provide office space, furniture, computer equipment, supplies, and other
equipment necessary to perform the Services as directed.  Consultant will
perform the Services under the general direction of the Board.
 
2.      Term
This Agreement shall commence on the Effective Date and shall remain in effect
until terminated unless earlier terminated pursuant to this Section 2 (the
“Term”).  The Company may terminate this Agreement at any time after the fourth
month by providing written notice to Consultant and specifying the effective
date of termination in such notice (which date must be on or after the date such
notice is provided to Consultant), and the Consultant may terminate this
Agreement at any time upon ten (10) days written notice to the Company.  If the
Company terminates Services hereunder for any reason other than Consultant’s
material breach of this Agreement, the Company shall pay Consultant all amounts
due and unpaid for Services performed on or prior to termination.
 
3.      Compensation
a) Compensation for the first four months of this Agreement shall be $12,251.58
per month, for a total of $49,006.33. Beginning in month five, Consultant will
be compensated for the Services performed under this Agreement at the rate of
$3,000 per month plus dental coverage at the current plan.  The rate stated
includes all taxes. Consultant shall be reimbursed for reasonable business
expenses directly related to the Services under this Agreement.If the Consultant
provides Services at the Company’s request and approval in any particular month
in excess of 30 hours, the Consultant will be paid $100 per hour for each
approved hour in excess of the 30 hours in that month. b) Within 30 days of the
Execution date the Company will grant to the Consultant a fully vested option to
acquire 83,333 share of the Company's common stock at a exercise price of $1.10
per share for an exercise period of 3 years.


4.      Lock-Up Shares
On the execution of this Agreement by the parties hereto, Employer agrees to
release or cause the release of the 594,046 shares of Employer’s common stock
held by Employee that are subject to that certain lock-up agreement dated
September 30, 2008 from the contractual restrictions and covenants set forth in
the Lock-Up. 


5.      Indemnity of Employee
Employer agrees to indemnify Employee to the same extent that Employer is
indemnifying its directors and officers as provided in Employer’s Articles of
Incorporation and Bylaws in connection with any action or proceeding in which
Employee was named a party by reason of the fact that Employee was serving as
the Chief Executive Officer of Employer for his acts or omissions during the
period when Employee was serving as the Chief Executive Officer of Employer
until March 2, 2010, provided that Employee acted in good faith and in a manner
Employee reasonably believed to be in the best interests of Employer, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
Employee’s conduct was unlawful.




 
Exhibit 10.18 Page 1

--------------------------------------------------------------------------------

 


6.           Confidential Information, Work Product and Assignment of
Inventions.
Confidential Information.  Consultant shall continue to be bound by the terms of
the Employee Proprietary Information Inventions Agreement (attached as Exhibit
A) and the Noncompetition Agreement (attached as Exhibt B) (collectively, the
"IP Agreements") signed by Employee as part of Employee’s Employment Agreement
effective February 15, 2010, for the term of this Agreeement, with all
references to "Employment Agreement," "Employee or Executive" or "Employment" in
the IP Agreements referring to this Agreement, the Consultant and the engagement
under this Agreement, respectively. Consultant shall use the Confidential
Information of the Company only during the term of this Agreement, and as
expressly permitted herein, and shall disclose such Confidential Information
only to employees, agents and representatives of the Company as is reasonably
required in connection with the exercise of the rights and obligations under
this Agreement (and only subject to binding use and disclosure restrictions at
least as protective as those set forth herein executed in writing by such
employees, agents and representatives).  


Consultant shall maintain the Confidential Information of the Company in strict
confidence during the term of this Agreement and after its termination, and
shall exercise no less than reasonable care with respect to the handling and
protection of such Confidential Information.  Consultant shall use the
Confidential Information of the Company only during the term of this Agreement
and as expressly permitted herein, and shall disclose such Confidential
Information only to employees, agents and representatives of the Company as is
reasonably required in connection with the exercise of the rights and
obligations under this Agreement (and only subject to binding use and disclosure
restrictions at least as protective as those set forth herein executed in
writing by such employees, agents and representatives).  “Confidential
Information” means all communication or data information disclosed by the
Company, including, but not limited to any information relating to the Company’s
business affairs, including trade secrets, research and development data,
know-how, market studies and forecasts, marketing materials and plans,
competitive analyses, pricing policies, employee lists, employment and
consulting agreements, personnel policies, the substance of agreements with
customers, suppliers, vendors and others, marketing arrangements, customer
lists, commercial arrangements, financial and accounting information, trade
secrets, inventions, samples, formulae, source and object code, concepts, ideas,
know-how, processes, techniques, process additives, other works of authorship,
technology, features, improvements, discoveries, developments, designs, and
enhancements, business information, business plans, technical or financial
information, research and development plans, budgets, financial information,
customer lists or proposals, sketches, models, samples, computer programs and
documentation, drawings, specifications, data, databases, price lists, costs,
supplier information, Third Party Information (as described below), and
information marked or labeled as “confidential” or “proprietary”  disclosed by
the Company, whether conveyed in oral, written, graphic, or electronic form or
otherwise. “Third Party Information” is confidential or proprietary information
received from a third party and that is subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes
 
Confidential Information excludes information that:
 
 
(a)
is in or enters the public domain, through no fault of Consultant; or

 
(b)
has been disclosed by the disclosing party to a third party without restriction;
or

 
(c)
is known to the general public through publication or otherwise; or

 
(d)
is already known to the receiving party at the time of its disclosure; or

 
(e)
is independently developed by Consultant without use of or reference to the
Company’s Confidential Information.

 
Notwithstanding the foregoing, all information that relates to the Work Product
or Inventions (each as defined below) or that is developed in connection with
the Work Product or Inventions under this Agreement, regardless of whether such
is identified as being confidential or proprietary or falls under or on the
exceptions set forth above, shall be deemed to be the Confidential Information
of the Company and shall be subject to the restrictions set forth in this
Section 4.


Consultant acknowledges the confidential and proprietary nature of the Company’s
Confidential Information and agrees, except as expressly authorized or permitted
under this Agreement, (i) to hold the Company’s Confidential Information in
confidence and to take all reasonable precautions to protect such
 


 
Exhibit 10.18 Page 2

--------------------------------------------------------------------------------

 


Confidential Information (including, without limitation, all precautions the
Consultant employs with respect to its own confidential materials), (ii) not to
divulge any such Confidential Information to any third person, and (iii) not to
make any use whatsoever of such Confidential Information.
 
b.           Work Product.  The product of all work performed on behalf of the
Company by Consultant pursuant to this Agreement in connection with the Services
(including work performed prior to the Effective Date, whether or not pursuant
to a written agreement), including, without limitation, any Services relating to
the Company’s business affairs, human resources, finance and accounting, legal
matters, technology and other departments, and including all related proprietary
technology, trade secrets, research and development data, know-how, market
studies and forecasts, competitive analyses, pricing policies, employee lists,
employment and consulting agreements, personnel policies, the substance of
agreements with customers, suppliers, vendors and others, marketing
arrangements, customer lists, commercial arrangements, financial and accounting
information, and any other work product and information relating to the Company,
whether or not publicly available (the “Work Product”) shall be owned by the
Company.
 
Consultant acknowledges that the copyright to all original works of authorship
which are or have been made by him, her or it (solely or jointly with others)
within the scope of Consultant’s Services (including any services performed by
the Consultant for the Company prior to the date of this Agreement), and which
are classifiable as “works made for hire,” as defined by the United States
Copyright Act (17 U.S.C., Section 101), shall be owned by the Company, and
alternatively, Consultant hereby irrevocably assigns all right, title and
interest that Consultant may have in and to the Work Product to the Company.
 
Consultant warrants that, to the best of Consultant’s knowledge, the Work
Product will not violate any proprietary rights (including patent rights,
copyright rights, trade secret rights, trademark rights, and all other
intellectual property rights of any sort throughout the world, collectively,
“Proprietary Rights”) of any third party.  The Company warrants that materials
provided by the Company for a Project will not violate any proprietary rights of
any third party.
 
At termination of this Agreement, Consultant shall deliver to the Company both
the completed and any uncompleted portions of the Work Product, without
exception.  The Company, as owner of all Work Product, may change, alter, and
revise the Work Product as necessary.
 
c.           Assignment of Inventions.  Consultant hereby assigns and agrees to
assign in the future (when any such Inventions, as defined below, or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all of Consultant’s right, title and interest in and
to any and all Inventions (and all Proprietary Rights with respect thereto),
trade secrets, Confidential Information, software programs, discoveries,
conceptions, preparations and developments, whether or not eligible for or
covered by patent, copyright or trade secret protection, and whether or not such
constitute works made for hire or would otherwise belong to the Company by
operation of law (all collectively hereinafter referred to as “Inventions”) that
become known to, or are made, conceived, reduced to practice or learned by
Consultant, either alone or jointly with others, during the period of
Consultant’s services for the Company or any predecessor company, including any
Inventions developed prior to the date of this Agreement.  Inventions assigned
to the Company are hereinafter referred to as “Company Inventions”.
 
d.           Enforcement of Proprietary Rights.  Consultant agrees to assist the
Company in every proper way to obtain, and from time to time enforce, United
States and foreign Proprietary Rights relating to Company Inventions in any and
all countries.  To that end Consultant will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.  In addition, Consultant agrees to execute, verify and
deliver assignments of such Proprietary Rights to the Company or its
designee.  Consultant’s obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of Consultant’s employment, but the
Company shall compensate Consultant at a reasonable rate after termination of
this Agreement for the time actually spent by Consultant at the Company’s
request on such assistance.
 


 
Exhibit 10.18 Page 3

--------------------------------------------------------------------------------

 


In the event the Company is unable for any reason, after reasonable effort, to
secure Consultant’s signature on any document needed in connection with the
actions specified in the preceding paragraph, Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney-in-fact, which appointment is coupled with an
interest, to act for and in Consultant’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by Consultant.  Consultant hereby waives and quitclaims to the Company
any and all claims, of any nature whatsoever, which Consultant now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
the Company.
 
If any part of the Services or Inventions is based on, incorporates, or is an
improvement or derivative of, or cannot be reasonably and fully made, used,
reproduced, modified, distributed or otherwise exploited without using or
violating any technology or Proprietary Right owned by Consultant and not
assigned hereunder (“Restricted Rights”), then Consultant hereby grants and
agrees to grant to the Company and its affiliates, successors and assignees a
non-exclusive, perpetual, irrevocable, worldwide, royalty-free, sublicenseable
right and license to exploit and exercise all such Restricted Rights in support
of Company’s exercise or exploitation of the Services, Inventions or other work
performed hereunder (including any modifications, improvements and
derivatives).  Consultant agrees not to use or disclose any Restricted Rights
for which it is not fully authorized to grant the foregoing license.
 
7.      Warranties by Consultant
Consultant represents and warrants to the Company that Consultant has the
experience and ability to perform the Services required by this Agreement; that
Consultant will perform said Services in a professional, competent and timely
manner; that Consultant has the power to enter into and perform this Agreement;
and that Consultant’s performance of this Agreement shall not infringe upon or
violate the rights of any third party or violate any applicable federal, state
or local laws.
 
Since Consultant began performing services for the Company, Consultant has not
and, in the future, will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom he has an obligation of confidentiality, and Consultant has not and will
not bring onto the premises of the Company any unpublished documents or any
property belonging to any former employer or any other person to whom Consultant
has an obligation of confidentiality unless consented to in writing by that
former employer or person.  Consultant will use in the performance of his duties
only information which is generally known and used by persons with training and
experience comparable to his own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company
 
8.      Independent Consultant
Consultant acknowledges that the Services rendered under this Agreement shall be
solely as an independent consultant.  Consultant shall not enter into any
contract or commitment on behalf of the Company.  Consultant further
acknowledges that Consultant is not considered an affiliate or subsidiary of the
Company, and is not entitled to any of the Company employment rights or
benefits.  Nothing herein shall be deemed to establish a partnership, joint
venture, association or employment relationship between the parties.  Each party
shall remain responsible, and shall indemnify and hold harmless the other party,
for the withholding and payment of all federal, state and local personal income,
wage, earnings, occupation, social security, unemployment, sickness and
disability insurance taxes, payroll levies or employee benefit requirements
(under ERISA, state law or otherwise) now existing or hereafter enacted and
attributable to themselves and their respective people.
 
9.      Default
Either party may be declared in default of this Agreement if (a) the other party
breaches any material provision hereof and fails within 10 days after receipt of
notice of default to correct such default or to commence corrective action
reasonably acceptable to the non-breaching party and proceed with due diligence
to completion; or (b) the other party (i) becomes insolvent, (ii) makes an
assignment for the benefit of its creditors, (iii) a receiver is appointed or a
petition in bankruptcy is filed with respect to the party and is not dismissed
within 30 days, or (iv) ceases its business operations.
 


 
Exhibit 10.18 Page 4

--------------------------------------------------------------------------------

 




 
10.           Disputes, Governing Law
The parties agree that in the event of any disputes between them, the parties
shall first try, for a period of 30 days from the initial Notice of the dispute
is given by one party to the other, to informally resolve the dispute.  Any
disputes that cannot be resolved informally within such 30 day period may be
submitted by either party to a single neutral arbitrator.  The proceedings shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The award of the arbitrators shall include a written
explanation of their decision.  The arbitration shall be held in South Dakota at
a location determined by the Company.
 
This Agreement shall be construed and enforced in accordance with the laws of
the State of Nevada.
 
11.           Notices
Notices sent to either party shall be effective when delivered in writing
(“Notice”) in person or transmitted by fax (with confirmation of receipt), one
day after being sent by overnight courier, or three days after being sent by
first class mail postage prepaid to the addresses set forth below, or at such
other address as the parties may provide from time to time:
 
Consultant
The Company
Steve Corcoran
KL Energy Corp.
2919 Falls Drive
306 East Saint Joseph Street, Suite 200
Rapid City SD, 57702
Rapid City, South Dakota  57701
 
Attn:  Thomas Schueller
Email : corcoransm@msn.com
Email:TSchueller@KLEnergyCorp.com
   

An email of this Agreement (as well as a photocopy thereof) shall be treated as
"original" documents admissible into evidence unless a document's authenticity
is genuinely placed in question.
 
12.           Miscellaneous
This Agreement and its exhibits constitute the entire agreement between the
parties with respect to the subject matter hereof and this Agreement supersedes
all other communications, whether written or oral.  This Agreement may be
modified or amended only by mutual, written agreement.  Except as specifically
permitted herein, neither this Agreement nor any rights or obligations hereunder
may be transferred or assigned by Consultant without the Company’s prior written
consent and any attempt to the contrary shall be void.  Any provision hereof
found by a tribunal of competent jurisdiction to be illegal or unenforceable
shall be automatically conformed to the minimum requirements of law and all
other provisions shall remain in full force and effect.  Sections 3, 4, 5, 6, 7,
8, 9 and 10 shall survive termination of this Agreement.  Waiver of any
provision hereof in one instance shall not preclude enforcement thereof on
future occasions.  Headings are for reference purposes only and have no
substantive effect.
 
This Agreement contains the entire understanding of the parties and may not be
amended without the specific written consent of both parties.
 
11.  Consultation with Counsel.
 
Consultant acknowledges that, before executing this Agreement, he has been
advised and given the opportunity to consult with counsel of his own choosing,
and was fully advised of his rights under law.  Consultant further acknowledges
that he has reviewed this Agreement in its entirety, understands it, and
voluntarily executes this Agreement.


 
Exhibit 10.18 Page 5

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the Company and Consultant have duly executed this Agreement
as of the day and year first above written.
 
Steve Corcoran
Company:   KL Energy Corp.
       
Signature: /s/ Steve Corcoran
By: /s/ Thomas Schueller
   
Name/Title: Steve Corcoran
Its:  Thomas Schueller/Chairman



 






 
Exhibit 10.18 Page 6

--------------------------------------------------------------------------------

 


 


EXHIBIT A
 
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
 
In consideration of my employment with KL Energy Corporation (hereinafter, along
with its parent, subsidiaries and affiliates, referred to as the “Company”), and
the compensation paid to me now and during my employment with the Company I,
STEVE CORCORAN, agree to the terms of this Agreement as follows:
 
1.           Confidential Information Protections.
 
1.1           Nondisclosure; Recognition of Company’s Rights.  At all times
during and after my employment, I will hold in confidence and will not disclose,
use or publish any of the Company’s Confidential Information (defined below),
except as may be required in connection with my work for the Company, or as
expressly authorized by the Board of Directors of the Company (the “Board”). I
hereby assign to the Company any rights I may have or acquire in any and all
Company Confidential Information and recognize that all Company Confidential
Information shall be the sole and exclusive property of Company and its assigns.
 
1.2           Confidential Information.  The term “Confidential Information”
shall mean any and all confidential knowledge, data or information related to
the Company’s business or its actual or demonstrably anticipated business or
development, including without limitation (a) information regarding products,
services, marketing and business plans, market studies and forecasts,
competitive analyses, budgets, financial statements, contracts, prices, and
profit margins; (b) the names, addresses, phone numbers, preferences, buying
and/or selling histories and other information concerning suppliers, vendors,
customers and prospective customers of the Company; (c) proprietary technology,
trade secrets, patented processes, research and development data, know-how,
databases and data collections, diagrams or designs, models, formulae,
inventions (whether or not patentable), patent applications, registered and
unregistered marks and all goodwill associated with such marks, methods,
processes, procedures, software and software code (in any form, including source
code and executable code), techniques, user interfaces, domain names, URLs, web
sites, registered and unregistered copyrights, works of authorship and other
forms of technology or technical information, and other information (whether or
not embodied in any tangible form and including all tangible embodiments of the
foregoing, such as instruction manuals, prototypes, samples, studies and
summaries) and any reissues, extensions or renewals thereof; (d) employee lists,
employment agreements, personnel policies, and information regarding the skills
and compensation of Company’s employees, contractors, and any other service
providers of Company; (e) the existence of any business discussions,
negotiations, or agreements between Company and any third party; and (f) any of
the above materials, data or information as it relates; to the Company’s parent,
subsidiaries, and affiliated entities provided, however, Confidential
Information shall not include any information that is generally known in the
industry or otherwise becomes available in the public domain, in each case other
than pursuant to a breach of this Agreement.
 
1.3           Third Party Information.  I understand that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such Third Party Information
and to use it only for certain limited purposes.  During and after the term of
my employment, I will hold Third Party Information in strict confidence and will
not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company), nor will I use Third
Party Information except in connection with my work for the Company or unless
expressly authorized by an officer of the Company in writing.


 
 
Exhibit 10.18 Page 7

--------------------------------------------------------------------------------

 


 
1.4           No Improper Use of Information of Prior Employers and Others.  I
represent that my employment by the Company does not and will not breach any
agreement with any former employer, including any non-compete agreement or any
agreement to keep in confidence or refrain from using information acquired by me
prior to my employmen by the Company.  I further represent that I have not
entered into, and will not enter into, any agreement, either written or oral, in
conflict with my obligations under this Agreement.  During my employment by the
Company, I will not improperly make use of, or disclose, any confidential
information or trade secrets of any former employer or other third party, nor
will I bring onto the premises of the Company or use any unpublished documents
or any property belonging to any former employer or other third party, in
violation of any lawful agreements with that former employer or third party.  I
will use in the performance of my duties only information that is generally
known and used by persons with training and experience comparable to my own, is
common knowledge in the industry or otherwise legally in the public domain, or
is otherwise provided or developed by the Company.
 
2.           Inventions.
 
2.1           Inventions and Intellectual Property Rights.  As used in this
Agreement, the term “Invention” means any proprietary or trade-secret ideas,
concepts, Confidential Information, materials, processes, data, programs,
know-how, improvements, discoveries, developments, designs, artwork, formulae,
other copyrightable works, and techniques and all Intellectual Property Rights
in any of the items listed above as such relate to the business of the
Company.  The term “Intellectual Property Rights”  means all past, present, and
future rights of the following types, which may exist or be created under the
laws of any jurisdiction in the world: (A) rights associated with works of
authorship, including exclusive exploitation rights, copyrights, moral rights
and mask works; (B) trademark and trade name rights and similar rights; (C)
trade secret rights; (D) patent and industrial property rights; (E) other
proprietary rights in Intellectual Property; and (F) rights in or relating to
registrations, renewals, extensions, combinations, divisions, and reissues of,
and applications for, any of the rights referred to in clauses (A) through (E)
above.
 
2.2           Ownership of Company Inventions. I irrevocably assign to the
Company all right, title and interest in any work product that I create or to
which I contribute pursuant to this Agreement related to the business of the
Company (the “Work Product”), including all Intellectual Property Rights
contained therein.
 
2.3           Enforcement of Intellectual Property Rights and Assistance. During
and after the period of my employment, I will, at the Company’s sole expense,
reasonably assist the Company in every proper way, to obtain and enforce United
States and foreign Intellectual Property Rights relating to Company Inventions
in all countries, including securing my signature on any document needed in
connection with such purposes.
 
3.           Records.  I agree to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that is required
by the Company) of all Inventions made by me during the period of my employment
by the Company, which records shall be available to, and remain the sole
property of, the Company at all times.
 
4.           Return Of Company Property. Upon termination of my employment or
upon the Company’s request at any other time, I will deliver to the Company all
of the Company’s property, equipment, and documents, together with all copies
thereof, and any other material containing or disclosing any Inventions, Third
Party Information or Confidential Information and certify in writing that I have
fully complied with the foregoing obligation.  Upon termination of my
employment, I agree that I will not copy, delete, or alter any information
contained upon my Company computer or Company equipment before I return it to
Company.  In addition, if I have used any personal computer, server, or e-mail
system to receive, store, review, prepare or transmit any Company information,
including but not limited to, Confidential Information, I agree to provide the
Company with a computer-useable copy of all such Confidential Information and
then permanently delete and expunge such Confidential Information from those
systems; and I agree to allow an independent computer forensics consultant
access to my system as reasonably requested by the Company to verify that the
necessary copying and/or deletion is completed.  I further agree that any
property situated on Company premises and owned by the Company is subject to
inspection by Company personnel at any time with or without notice.  Prior to
the termination of my employment or promptly after termination of my employment,
I will cooperate with the Company in attending an exit interview and certify in
writing that I have complied with the requirements of this section.
 
5.           Notification Of New Employer.  If I leave the employ of the
Company, I consent to the notification of my new employer of my rights and
obligations under this Agreement, by the Company providing a copy of this
Agreement or otherwise.
 


 
Exhibit 10.18 Page 8

--------------------------------------------------------------------------------

 
 
6.           General Provisions.
 
6.1           Governing Law and Venue.  This Agreement and any action related
thereto will be governed and interpreted by and under the laws of the State of
South Dakota, without giving effect to any conflicts of laws principles that
require the application of the law of a different state.  I expressly consent to
personal jurisdiction and venue in the state of South Dakota for any lawsuit or
arbitration filed against me by the Company arising from or related to this
Agreement and I consent to the application of the provisions of Sections 8 and 9
of the Employment Agreement with respect to the resolution of any dispute raised
by the parties hereto.
 
6.2           Severability.  If any provision of this Agreement is, for any
reason, held to be invalid or unenforceable, the other provisions of this
Agreement will remain enforceable.  If the final judgment of a court of
competent jurisdiction or arbitral panel declares that any term or provision
hereof is invalid or unenforceable, the parties hereto agree that the court or
arbitral making such determination shall have the power to  limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.  In the event such court or arbitral panel does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.
 
6.3           Survival.  This Agreement shall survive the termination of my
employment and the assignment of this Agreement by Company to any successor or
other assignee and be binding upon my heirs and legal representatives.
 
6.4           Employment.  I agree and understand that nothing in this Agreement
shall give me any right to continued employment by Company, and it will not
interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without cause.
 
6.5           Notices.  Each party must deliver all notices or other
communications required or permitted under this Agreement in writing to the
other party at the address listed on the signature page, by courier, by
certified or registered mail (postage prepaid and return receipt requested), or
by a nationally-recognized express mail service.  Notice will be effective upon
receipt, or refusal by party of delivery.  If delivered by certified or
registered mail, notice will be considered to have been given five (5) business
days after it was mailed, as evidenced by the postmark.  If delivered by courier
or express mail service, notice will be considered to have been given on the
delivery date reflected by the courier or express mail service receipt. Each
party may change its address for receipt of notice by giving notice of the
change to the other party.
 
6.6           Injunctive Relief. I acknowledge that, because my services are
personal and unique and because I will have access to the Confidential
Information of the Company, any breach of this Agreement by me would cause
irreparable injury to Company for which monetary damages would not be an
adequate remedy and, therefore, will entitle Company to injunctive relief
(including specific performance) in accordance with the provisions of Sections 8
and 9 of my Employment Agreement with the Company.
 
 6.7           Waiver. Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of that provision or any
other provision on any other occasion.
 
6.8           Entire Agreement.  If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by the Company or retained as an independent
contractor, the obligations pursuant to sections of this Agreement titled
“Confidential Information Protections” and “Inventions” shall apply.  This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
communications between us with respect to such matters; provided, however, to
the extent that any of the obligations set forth in this Proprietary Information
Agreement conflict with those set forth in the Employment Agreement, the terms
and conditions of this Proprietary Information Agreement shall control.. If no
other agreement governs nondisclosure and assignment of inventions during any
period in
 


 
Exhibit 10.18 Page 9

--------------------------------------------------------------------------------

 


which I was previously employed or am in the future employed by the Company as
an independent contractor, the obligations pursuant to sections of this
Agreement titled “Confidential Information Protections” and “Inventions” shall
apply.  No modification of or amendment to this Agreement, or any waiver of any
rights under this Agreement, will be effective unless in writing and signed by
me and the Board.  Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.
 


This Agreement shall be effective as of the first day of my employment with the
Company.
 
STEVE CORCORAN:
I have read, understand, and accept this agreement and have been given the
opportunity to Review it with independent legal counsel.
 
 
 
/s/ Steve M Corcoran.
(Signature)
 
Print Name: Steve Corcoran
 
Date: 24FEB10
 
Address: 306 St. Joseph St
          Suite 200
          Rapid City, SD 57701
 
KL ENERGY CORPORATION:
Accepted and agreed:
 
 
 
/s/ Thomas Schueller
(Signature)
 
By: Thomas Schueller
 
Title: Chairman
 
Date: February 24, 2010
 
Address: 306 St. Joseph St
          Suite 200
          Rapid City, SD 57701
 
 
 
 





 


 
Exhibit 10.18 Page 10

--------------------------------------------------------------------------------

 




EXHIBIT B


NONCOMPETITION AGREEMENT
 
This Noncompetition Agreement (the “Agreement”) is being executed and delivered
as of June 9, 2009 (the “Effective Date”) by STEVE CORCORAN (“Executive”) in
favor of, and for the benefit of KL ENERGY CORPORATION, a Nevada corporation
(hereinafter, along with its parent, subsidiaries and Affiliates, referred to as
the “Company”) and the other “Indemnitees” (as hereinafter defined).  Certain
capitalized terms used in this Noncompetition Agreement are defined in Section
21.
 
Recitals
 
Whereas, the Company and Executive are executing an Employment Agreement (the
“Employment Agreement”) contemporaneously with the execution and delivery of
this Agreement, pursuant to which Executive will provide key executive-level
employment services to the Company; and
 
Whereas, as a result of Executive’s employment by the Company, he will be
intimately familiar with the Company’s plans, trade secrets, proprietary
information, business activities and operations;
 
Now, Therefore, in order to induce the Company to enter into the Employment
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Executive agrees to the terms set
forth.
 
Agreement
 
1.
Restriction on Competition.

 
1.1           Executive agrees that, during the Noncompetition Period, he shall
not, and shall not permit any of his Affiliates to:  (a) engage directly or
indirectly in Competition in any Restricted Territory; (b) directly or
indirectly be or become an officer, director, shareholder, owner, co-owner,
Affiliate, partner, promoter, employee, agent, representative, designer,
consultant, advisor, manager, investor, licensor, sublicensor, licensee or
sublicensee of, for or to, or otherwise be or become associated with or acquire
or hold (of record, beneficially or otherwise) any direct or indirect interest
in, any Person or entity that engages directly or indirectly in Competition in
any Restricted Territory; provided, however, that Executive may, without
violating this Section 1, own, as a passive investment, shares of capital stock
of a publicly-held corporation that engages in Competition if the following
three conditions are satisfied: (i) the securities held are actively traded on
an established national securities market in the United States, (ii) the number
of shares of such entity’s equity securities collectively owned beneficially
(directly or indirectly) by Executive and his Affiliates collectively represent
less than one-half of one percent (.5%) of the total number of equity securities
of such entity outstanding, and (iii) neither Executive nor his Affiliates are
otherwise associated directly or indirectly with such entity or with any
Affiliate of such entity.
 
2.           No Hiring or Solicitation.  Executive agrees that, during the
Noncompetition Period, he shall not, and shall not permit any of his Affiliates
to: (a) hire a Specified Worker; or (b) directly or indirectly, personally or
through others, encourage, induce, attempt to induce, solicit or attempt to
solicit (on their own behalf or on behalf of any other Person) any Specified
Worker to terminate his/her/its employment or consulting relationship with the
Company.  For
 


 
Exhibit 10.18 Page 11

--------------------------------------------------------------------------------

 


purposes of this Section 2, a “Specified Worker” shall mean any individual who
is an employee or contractor of the Company or has been an employee or
contractor of the Company within the preceding six (6) month period.
 
3.           Restriction on Interference with Business.  Executive agrees that,
during Executive’s employment with the Company and after the termination of that
employment for any reason, he will not: (a) discourage, dissuade, induce or
attempt to induce any supplier or customer of the Company not to enter into a
business relationship with the Company or any supplier or customer of the
Company to terminate any of its material relationships with the Company; or (b)
make any public statements or public comments of a defamatory or disparaging
nature regarding the Company or any of its officers, directors, personnel,
products, services, or Affiliates, in any manner likely to be harmful to it or
their business, business reputation or personal reputation.  Nothing in this
Section shall prevent Executive from responding accurately and fully to any
request for information when a response is required by legal process.
 
4.           Confidentiality.  Executive agrees that he shall hold all
Confidential Information in strict confidence and shall fully comply with all
terms and conditions of that certain Employee Proprietary Information And
Inventions Agreement between the Company and Executive of even date herewith..
 
5.           Representations and Warranties.  Executive represents and warrants,
to and for the benefit of the Indemnitees, that: (a) he has full power and
capacity to execute and deliver, and to perform all of his obligations under
this Noncompetition Agreement; and (b) neither the execution and delivery of
this Noncompetition Agreement nor the performance of this Noncompetition
Agreement will result directly or indirectly in a violation or breach of:
(i) any agreement or obligation by which Executive or any of his Affiliates is
or may be bound; or (ii) any law, rule or regulation.  The representations and
warranties provided by Executive shall survive the expiration of the
Noncompetition Period for an unlimited period of time.
 
6.           Specific Performance.  Executive agrees that, in the event of any
breach or threatened breach by him of any covenant or obligation contained in
this Noncompetition Agreement, the Company and each of the other Indemnitees
shall be entitled (in addition to any other remedy that may be available to it,
including monetary damages) to seek and obtain relief pursuant to the provisions
of Sections 8 and 9 of the Employment Agreement.  Executive further agrees that
no Indemnitee shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 6, and Executive hereby irrevocably waives any right he may
have to require any Indemnitee to obtain, furnish or post any such bond or
similarly instrument.
 
7.           Indemnification.  Without in any way limiting any of the rights or
remedies otherwise available to any of the Indemnitees, Executive agrees to
indemnify and hold harmless each Indemnitee against and from any loss, damage,
injury, harm, detriment, lost opportunity, liability, exposure, claim, demand,
settlement, judgment, award, fine, penalty, tax, fee (including attorneys’
fees), charge or expense (whether or not relating to any third-party claim) that
is directly or indirectly suffered or incurred at any time (whether during or
after the Noncompetition Period) by such Indemnitee, or to which such Indemnitee
otherwise becomes subject at any time
 


 
Exhibit 10.18 Page 12

--------------------------------------------------------------------------------

 


(whether during or after the Noncompetition Period), and that arises directly or
indirectly out of or by virtue of, or relates directly or indirectly to, any
inaccuracy in or breach of any representation or warranty made by them in this
Noncompetition Agreement, or any failure on his part to observe, perform or
abide by, or any other breach of, any restriction, covenant, obligation or other
provision contained in this Noncompetition Agreement.
 
8.           Non-Exclusivity.  The rights and remedies of the Company and the
other Indemnitees under this Noncompetition Agreement are not exclusive of or
limited by any other rights or remedies which they may have, whether at law, in
equity, by contract or otherwise, all of which shall be cumulative (and not
alternative).  Without limiting the generality of the foregoing, the rights and
remedies of the Company and the other Indemnitees under this Noncompetition
Agreement, and the obligations and liabilities of Executive under this
Noncompetition Agreement, are in addition to his rights, remedies, obligations
and liabilities under the law of unfair competition, under laws relating to
misappropriation of trade secrets, under other laws and common law requirements
and under all applicable rules and regulations.  Nothing in this Noncompetition
Agreement shall limit any of Executive’s obligations, or the rights or remedies
of the Company or any of the other Indemnitees, under the Employment Agreement;
and nothing in the Employment Agreement shall limit any of Executive’s
obligations, or any of the rights or remedies of the Company or any of the other
Indemnitees, under this Noncompetition Agreement.  No breach on the part of the
Company or any other party of any covenant or obligation contained in the
Employment Agreement or any other agreement shall limit or otherwise affect any
right or remedy of the Company or any of the other Indemnitees under this
Noncompetition Agreement.
 
9.           Severability.  Any term or provision of this Noncompetition
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.  If the final
judgment of a court of competent jurisdiction or any arbitral panel declares
that any term or provision hereof is invalid or unenforceable, the parties
hereto agree that the court or arbitral panel making such determination shall
have the power to  limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Noncompetition Agreement shall be enforceable as so modified.  In the event
such court or arbitral panel does not exercise the power granted to it in the
prior sentence, the parties hereto agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.
 
10.           Specific Acknowledgements.  Executive specifically acknowledges
and agrees that: (a) the promises and restrictive covenants Executive is
providing in this Agreement are reasonable and necessary to the protection of
the Company’s business and to the Company’s legitimate interests in the
protection and preservation of the goodwill and other assets of the Company; and
that, if Executive were to violate the terms of this Agreement, such conduct
would materially and adversely affect the value of the Company and cause the
Company to suffer substantial irreparable harm.
 


 
Exhibit 10.18 Page 13

--------------------------------------------------------------------------------

 
 
 
11.           Governing Law; Venue.
 
11.1           This Noncompetition Agreement shall be construed in accordance
with, and governed in all respects by, the laws of the State of South Dakota
(without giving effect to principles of conflicts of laws).
 
11.2           The provisions of Sections 8 and 9 of the Employment Agreement
shall apply to this Noncompetition Agreement.
 
11.3           EXECUTIVE IRREVOCABLY WAIVES THE RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LEGAL PROCEEDING RELATING TO THIS NONCOMPETITION AGREEMENT
OR THE ENFORCEMENT OF ANY PROVISION OF THIS NONCOMPETITION AGREEMENT.
 
12.           Waiver.  No failure on the part of the Company or any other
Indemnitee to exercise any power, right, privilege or remedy under this
Noncompetition Agreement, and no delay on the part of the Company, or any other
Indemnitee in exercising any power, right, privilege or remedy under this
Noncompetition Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy.  No Indemnitee shall be deemed to
have waived any claim of such Indemnitee arising out of this Noncompetition
Agreement, or any power, right, privilege or remedy of such Indemnitee under
this Noncompetition Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of such Indemnitee; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.
 
13.           Successors and Assigns.  The Company and/or the other Indemnitees
may freely assign any or all of its rights under this Noncompetition Agreement,
at any time, in whole or in part, to any Person without obtaining the consent or
approval of Executive or of any other Person.  This Noncompetition Agreement
shall be binding upon Executive and each of his heirs, executors, estate,
personal representatives, successors and assigns, and shall inure to the benefit
of the Company and the other Indemnitees.
 
14.           Further Assurances.  Executive shall (at his sole expense) execute
and/or cause to be delivered to each Indemnitee such instruments and other
documents, and shall (at the their sole expense) take such other actions, as
such Indemnitee may reasonably request at any time (whether during or after the
Noncompetition Period) for the purpose of carrying out or evidencing any of the
provisions of this Noncompetition Agreement.
 
15.           Attorneys’ Fees.  If any legal action or other legal proceeding
relating to this Noncompetition Agreement or the enforcement of any provision of
this Noncompetition Agreement is brought against Executive, the prevailing party
shall be entitled to recover
 


 
Exhibit 10.18 Page 14

--------------------------------------------------------------------------------

 


reasonable attorneys’ fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).
 
16.           Captions.  The captions contained in this Noncompetition Agreement
are for convenience of reference only, shall not be deemed to be a part of this
Noncompetition Agreement and shall not be referred to in connection with the
construction or interpretation of this Noncompetition Agreement.
 
17.           Construction.  Whenever required by the context, the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.  Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Noncompetition Agreement.  Neither
the drafting history nor the negotiating history of this Noncompetition
Agreement shall be used or referred to in connection with the construction or
interpretation of this Noncompetition Agreement.  As used in this Noncompetition
Agreement, the words “include” and “including,” and variations thereof, shall
not be deemed to be terms of limitation, and shall be deemed to be followed by
the words “without limitation.” Except as otherwise indicated in this
Noncompetition Agreement, all references in this Noncompetition Agreement to
“Sections” are intended to refer to Sections of this Noncompetition Agreement.
 
18.           Survival of Obligations.  Except as specifically provided herein,
the obligations of Executive under this Noncompetition Agreement (including his
obligations under Sections 7 and 14) shall survive the expiration of the
Noncompetition Period.  The expiration of the Noncompetition Period shall not
operate to relieve Executive of any obligation or liability arising from any
prior breach of any provision of this Noncompetition Agreement.
 
19.           Obligations Absolute.  Executive’s obligations under this
Noncompetition Agreement are absolute and shall not be terminated or otherwise
limited by virtue of any breach (on the part of the Company any other Indemnitee
or any other Person) of any provision of the Employment Agreement or any other
agreement, or by virtue of any failure to perform or other breach of any
obligation of the Company, Executive, any other Indemnitee or any other Person.
 
20.           Amendment.  This Noncompetition Agreement may not be amended,
modified, altered or supplemented other than by means of a written instrument
duly executed and delivered on behalf of Executive and the Company (or any
successor to the Company).
 
21.           Defined Terms.  For purposes of this Noncompetition Agreement:
 
21.1           “Affiliate” means, with respect to any specified Person, any
other Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person.
    
 
 
 
Exhibit 10.18 Page 15

--------------------------------------------------------------------------------


 
 
 
21.2           “Competing Business” means (a) the design, development, sale,
distribution, marketing or promotion of process technologies designed to
facilitate the conversion of cellulose derived from biomass into Cellulosic
Based Ethanol (CBE) and those CBE derived products or services offered by the
Company as of the date of this Agreement, and any other CBE derived product or
service designed, developed, distributed, promoted, marketed, or sold or any CBE
derived product or service under development by the Company, at any time during
Executive’s employment with the Company, and (b) if employed by or acting as an
officer, director or manager of an Affiliate of the Company, the CBE derived
products or services designed, developed, distributed, promoted, marketed, or
sold or any CBE derived product or service under development by such
Affiliate(s), at any time during Executive’s employment with such Affiliate.
 
21.3           A Person shall be deemed to be engaged in “Competition” if such
Person, or any of such Person’s subsidiaries or Affiliates is engaged in a
Competing Business.
 
21.4           “Confidential Information” means any and all Confidential
Information as defined in that Employee Proprietary Information And Inventions
Agreement executed by Executive in connection with his employment with the
Company.
 
21.5           “Indemnitees” shall include: (i) the Company; (ii) each Person
who is or becomes an Affiliate of the Company; and (iii) the successors and
assigns of each of the Persons referred to in clauses “(i)” and “(ii)” of this
sentence.
 
21.6           “Noncompetition Period” shall mean the period commencing on the
Effective Date and ending on the date which is twelve (12) months from the date
Executive’s employment with the Company, or any subsidiary or Affiliate thereof
or their respective successors or assigns is terminated for any reason; provided
however, that in the event of any breach on the part of the Executive of any
provision of this Noncompetition Agreement, in addition to all other rights and
remedies available to the Indemnitees in law, equity or by agreement, the
Noncompetition Period shall be automatically extended by a number of days equal
to the total number of days in the period from the date on which such breach
shall have first occurred through the date as of which such breach shall have
been fully cured.
 
21.7           “Person” means any: (i) individual; (ii) corporation, general
partnership, limited partnership, limited liability partnership, trust, company
(including any limited liability company or joint stock company) or other
organization or entity; or (iii) governmental body or authority.
 
21.8           “Restricted Territory” means each country within North America,
as well as any other country in which the Company conducts, has conducted, or
demonstrably intends to conduct Business, during the period of Executive’s
Employment Agreement and as of the Termination Date
 
22.           Counterparts/Facsimiles.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  Facsimile or PDF
signatures shall be deemed as enforceable as originals.
 
[signature page follows]
 


 
Exhibit 10.18 Page 16

--------------------------------------------------------------------------------

 


In Witness Whereof, Executive duly executes and delivers this Noncompetition
Agreement as of the date first above written.
 
 

  Steve Corcoran           /s/ Steve M Corcoran         Address:  
306 E St. Joseph St
Suite 200
Rapid City, SD 57701               
        Telephone No.:
 ( 605 )  718-0372
  Facsimile: 
 ( 605)  718-1372
              kl energy corporation                     By:
/s/ Thomas Schueller
    Thomas Schueller         Its:
Chairman

 
 
 
Exhibit 10.18 Page 17
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 